UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52694 QUAINT OAK BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 35-2293957 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 607 Lakeside Drive, Southampton, Pennsylvania 18966 (Address of principal executive offices) (215) 364-4059 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer [ ] Smallerreporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[X] No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:As ofMay 13, 2011, 1,992,436shares of common stock were issued and outstanding. INDEX Page PART I - FINANCIAL INFORMATION Item 1: Financial Statements: Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 (Unaudited) 1 Consolidated Statements of Income for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 2 Consolidated Statement of Stockholders’ Equity for the Three Months Ended March 31, 2011 (Unaudited) 3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3: Quantitative and Qualitative Disclosures About Market Risk 37 Item 4: Controls and Procedures 37 PART II - OTHER INFORMATION Item 1: Legal Proceedings 38 Item 1A: Risk Factors 38 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3: Defaults upon Senior Securities 38 Item 4: (Removed and Reserved) 38 Item 5: Other Information 39 Item 6: Exhibits 39 SIGNATURES PART I ITEM 1. FINANCIAL STATEMENTS Quaint Oak Bancorp, Inc. Consolidated Balance Sheets (Unaudited) At March31, At December 31, Assets (In thousands, except share data) Due from banks, non-interest-bearing $ $ Due from banks, interest-bearing Cash and cash equivalents Investment in interest-earning time deposits Investment securities available for sale at fair value (cost-2011 $3,904; 2010 $3,290) Mortgage-backed securities held to maturity (fair value-2011 $5,371; 2010 $5,810) Loans receivable, net of allowance for loan losses $2011 823;2010 $871 Accrued interest receivable Investment in Federal Home Loan Bank stock, at cost Premises and equipment, net Other real estate owned, net Prepaid expenses and other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits, interest-bearing $ $ Federal Home Loan Bank advances Other borrowings Accrued interest payable Advances from borrowers for taxes and insurance Accrued expenses and other liabilities Total Liabilities Stockholders’ Equity Preferred stock– $0.01 par value, 1,000,000 shares authorized; none issued or outstanding - - Common stock – $0.01 par value; 9,000,000 shares authorized; 1,388,625 issued and 992,436 outstanding at March 31, 2011 and December 31, 2010 14 14 Additional paid-in capital Treasury stock, at cost: 2011 396,189 shares; 2010 396,189 shares ) ) Unallocated common stock held by: Employee StockOwnership Plan (ESOP) ) ) Recognition & Retention Plan Trust (RRP) ) ) Accumulated other comprehensive (loss) ) ) Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to consolidated financial statements. 1 Quaint Oak Bancorp, Inc. Consolidated Statements of Income (Unaudited) For the Three Months Ended March 31, Interest Income (In thousands, except share data) Interest on loans $ 1,236 Interest and dividends on short-term investments and investment securities Total Interest Income Interest Expense Interest on deposits Interest on Federal Home Loan Bank advances 54 67 Interest on other borrowings 6 6 Total Interest Expense Net Interest Income Provision for Loan Losses 27 29 Net Interest Income after Provision for Loan Losses Non-Interest Income Mortgage banking and title abstract fees 46 39 Other fees and services charges 10 12 Other 23 20 Total Non-Interest Income, net 79 71 Non-Interest Expense Salaries and employee benefits Directors’ fees and expenses 58 52 Occupancy and equipment 51 49 Professional fees 76 86 FDIC deposit insurance assessment 39 38 Other real estate owned expenses 13 8 Advertising 11 9 Other 46 47 Total Other Expenses Income before Income Taxes Income Taxes 98 Net Income $ 157 Earnings per share – basic Average shares outstanding - basic Earnings per share - diluted $ 0.14 Average shares outstanding - diluted See accompanying notes to consolidated financial statements. 2 Quaint Oak Bancorp, Inc. Consolidated Statement of Stockholders' Equity (Unaudited) Three Months Ended March 31, 2011 Unallocated Common Stock Common Accumulated (In thousands, except share Number of Additional Stock Held Other Total data) Shares Paid-in Treasury by Benefit Comprehensive Retained Stockholders’ Outstanding Amount Capital Stock Plans Income Earnings Equity BALANCE – January 1, 2011 $ 14 $ $ ) $ ) $ ) $ $ Common stock allocated by ESOP 17 17 Stock based compensation expense 30 30 Cash dividends declared ($0.03 per share) ) ) Net income Unrealized losson investment securities available for sale, net of deferred taxes (1
